NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SALADIN RUSHDAN, AKA Robert                     No. 17-17035
Woods, AKA Robert Stanley Woods,
                                                D.C. No. 1:16-cv-01017-BAM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

R. GEAR; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding

                             Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Saladin Rushdan, AKA Robert Woods, AKA Robert Stanley Woods, a

California state prisoner, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various constitutional violations.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
magistrate judge validly entered judgment on behalf of the district court. Allen v.

Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Rushdan consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Rushdan’s action

before the named defendant had been served. See 28 U.S.C. §§ 1915A,

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      Rushdan’s request for appointment of counsel, set forth in his opening brief,

is denied.

      VACATED and REMANDED.




                                          2                                   17-17035